Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,042,353. Although the for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,042,353.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosslyn (US 2015/0012938A1).
Regarding claim 1, Kosslyn discloses: A method comprising: switching (fig. 2; paragraphs: 0038; 0042; 0045), by a playback device (24A, figs. 1, 3; paragraph: 0051), from presenting first media content from a first source (“Media Delivery System, fig. 1) to presenting second media content from a second source (Sponsor Server 41, fig. 1); while the playback device presents the second media content from the second source, receiving, by the playback device, an audio signal corresponding to the first media content; determining, by the playback device, loudness levels of portions of the first media content using the audio signal corresponding to the first media content while the playback device presents the second media content [0057]; and while the playback device presents the second media content, adjusting, by the playback device, a volume of the playback device (paragraph: 0014) based on one or more of the loudness levels (paragraphs: 0060-0061; 0071).
Regarding claim 10, Kosslyn discloses: A non-transitory computer-readable medium having stored thereon program instructions (paragraph: 0050) that upon execution by a processor, cause performance of a set of acts comprising: switching (fig. 2; paragraphs: 0038; 0042; 0045) from presenting first media content from a  while the playback device presents the second media content from the second source, receiving an audio signal corresponding to the first media content; determining loudness levels of second portions of the first media content using the audio signal corresponding to the first media content while the playback device presents the second media content (paragraph: 0057); and while the playback device presents the second media content, adjusting a volume of the playback device based on one or more of the loudness levels (paragraphs: 0060-0061; 0071).
Regarding claim 16, Kosslyn discloses: A computing system configured for performing a set of acts comprising: switching from presenting first media content from a first source (“Media Delivery System", fig. 1) using a playback device (24A, figs. 1, 3; paragraph: 0051) to presenting second media content from a second source using the playback device; while the playback device presents the second media content from the second source (Sponsor Server 41, fig. 1), receiving an audio signal corresponding to the first media content; determining loudness levels of second portions of the first media content using the audio signal corresponding to the first media content while the playback device presents the second media content (paragraph: 0057); and while the playback device presents the second media content, adjusting a volume of the playback device based on one or more of the loudness levels (paragraphs: 0060-0061; 0071).

Regarding claims 7-8, Kossylyn further discloses: wherein adjusting the volume comprises adjusting the volume using a smoothing filter (paragraph: 0015), wherein: the playback device comprises a television, and presenting the second media content comprises presenting a replacement advertisement using a media player (paragraph: 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn in view of Li et al. (US 2016/0191007A1, hereinafter Li).
Kosslyn discloses 2-3 in that although he discloses signal generator nodule 230 generating a base audio signal and an audio profile as needed (paragraph: 0058), he does not specifically disclose: wherein: the loudness levels comprise a loudness level of a given portion and a loudness level of a subsequent portion, the method further comprises determining that the loudness level of the given portion differs from the loudness level of the subsequent portion by more than a threshold amount, and adjusting the volume of the playback device comprises adjusting the volume based on a difference between the loudness level of the given portion and the loudness level of the subsequent portion, further comprising determining a target volume based on the difference, wherein adjusting the volume comprises adjusting the volume toward the target volume.
However, Li discloses: The methods used in the frequency domain techniques normally includes 1) split samples corresponding to a digitized audio signal to overlapping blocks that are then transformed to frequency domain using STFT or other transform, 2) separate the frequency spectrum to several sub-bands further comprising determining a target volume based on the difference, wherein adjusting the volume comprises adjusting the volume toward the target volume (paragraph: 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kossyln’system, in light of reachings of Li, to provide for the following: wherein: the loudness levels comprise a loudness level of a given portion and a loudness level of a subsequent portion, the method further comprises determining that the loudness level of the given portion differs from the loudness level of the subsequent portion by more than a threshold amount, and adjusting the volume of the playback device comprises adjusting the volume based on a difference between the loudness level of the given portion and the loudness level of the subsequent portion, further comprising determining a target volume based on the difference, wherein adjusting the volume comprises adjusting the volume toward the target volume as this arrangement would providing sampling audio signal at different points to determine loudness of the audio signal for adjusting volume to obtain averaging effect as taught by Li.
11-12, 17-18 are rejected on the same basis as claims 2-3.
Claims 4-5, 6, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn in view of Cho et al. (US 2019/0131948A1, filed 10-18-18, hereinafter Cho).
Kossyln differs from claims 4-5, 13-14, 19 in that he does not specifically disclose: wherein adjusting the volume based on one or more of the loudness levels comprises: providing the loudness levels as input to a neural network, wherein the neural network is trained using audio samples that include volume adjustments; detecting a volume adjustment to the first media content based on an output of the neural network; and adjusting the volume based on the volume adjustment, wherein the output of the neural network comprises data classifying the loudness levels as being characteristic of a volume adjustment rather than a fluctuation that is inherent to the first media content.
However, Cho discloses: wherein adjusting the volume based on one or more of the loudness levels comprises: providing the loudness levels as input to a neural network, wherein the neural network is trained using audio samples that include volume adjustments; detecting a volume adjustment to the first media content based on an output of the neural network; and adjusting the volume based on the volume adjustment, wherein the output of the neural network comprises data classifying the loudness levels as being characteristic of a volume adjustment rather than a fluctuation that is inherent to the first media content (abstract: paragraphs: 0004; 0016; 0031-0032; 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kossyln’system to provide for the following: wherein adjusting the volume based on one or more of the loudness levels comprises: providing the loudness levels as input to a neural network, wherein the neural network is trained using audio samples that include volume adjustments; detecting a volume adjustment to the first media content based on an output of the neural network; and adjusting the volume based on the volume adjustment, wherein the output of the neural network comprises data classifying the loudness levels as being characteristic of a volume adjustment rather than a fluctuation that is inherent to the first media content as this arrangement would facilitate to optimally control loudness by appropriately analyzing characteristics of various audio signals as taught by Cho (paragraphs: 
Regarding claim 6 Kossyln further discloses: further comprising identifying a trend in the loudness levels, wherein the adjusting the volume is further based on the identified trend (“In another aspect, the initial audio levels of the video advertisement may be reduced to better match that of the preceding video segment, and then may be allowed to ramp up to the originally-designed audio levels”: paragraph: 0046).
Claims 9, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn in view of Chen et al. (US 2019/0179506A1, filed 12-8-17, hereinafter Chen).
Kosslyn differs from claims 9, 15, 20 in that he does not specifically disclose: wherein: the second media content is stored in a local cache of the playback device, and the method further comprises retrieving the second media content from the local cache prior to presenting the second media content.
However, Chen discloses: the second media content is stored in a local cache (paragraph: 0030) of the playback device, and the method further comprises retrieving the second media content from the local cache prior to presenting the second media content (paragraph: 0022; 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kossyln’system to provide for the following: wherein: the second media content is stored in a local cache of the playback device, and the method further comprises retrieving the second media content from the local cache prior to presenting the second media content as this arrangement would facilitate to insert media from a local memory thus, obviating network delays etc as taught by Chen
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 5,822,018) to Farmer discloses: method and apparatus for normalizing signal levels in signal processing system which teaches: A cable The system includes apparatus for normalizing the audio signal levels of the program and commercial materials so that the audio portion of the output signal being transmitted to subscribers will have a relatively uniform loudness. The same concept may be applied to video signals. Additionally, signals coming from several channels may be normalized with respect to each other using the same technique. One aspect involves normalization of the audio level of the commercial, based on measured levels of the program audio preceding the advertisement. In other variations, the program audio level is adjusted to match a preset audio level of an advertisement. In another aspect of the invention, the audio level adjustment is achieved by monitoring the deviation of an audio modulator. In general the technique comprises generating composite CTV output signals in each of a plurality of CTV channels by generating a series of program segments and cue tones indicating the borders of the program segments and a series of commercial segments in response to the cue tones. Each CTV channel output is formed by alternately linking program segments with commercial segments at the borders in response to the cue tones. The channel outputs are combined for simultaneous transmission to subscribers. The loudness of the segments in one of the CTV channels is monitored. Volume 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651